Claims 1-4, 6-8, 10-20 are allowed. The restriction requirement between “2. Specific examples of aqueous compositions”, as set forth in the Office action mailed on 11/20/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn. Specifically, the restriction requirements of “2. Specific examples of aqueous compositions” of 11/20/2018 is withdrawn. Claim 20, drawn to the aqueous composition being water is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Chris Davis on 5/24/2021.
The application has been amended as follows: 
Claim 1, at line 4, the term “presence of an anhydrous composition; and” is replaced with   ---   presence of an anhydrous composition, wherein the acne active ingredient is selected from the group comprising tretinoin, adapalene, tazarotene, clindamycin, erythromycin, azelaic acid, benzoyl peroxide, hydrogen peroxide and salicylic acid; and   ---   

Claim 1, at the end of the claim, it is inserted   ---   , said component is selected from the group consisting of magnesium chloride, iron chloride, zinc chloride, magnesium oxide, calcium oxide, magnesium sulphate and calcium chloride   ---

Claim 10, the term “claim 9” is replaced with    ---   claim 1   ---

Claim 11, the term “claim 9” is replaced with    ---   claim 1   ---

Claim 20 is rejoined.

Claims 5, 9, and 21-23 are canceled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRIS E SIMMONS/Examiner, Art Unit 1629                                                                                                                                                                                                        

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629